1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                   ***
9
      LYNN LEON HUFFMAN, JR.,                             Case No. 3:18-cv-00356-HDM-WGC
10
                                        Petitioner,                    ORDER
11           v.

12    RENEE BAKER, et al.,

13                                  Respondents.

14
            Petitioner Lynn Leon Huffman, Jr.’s pro se 28 U.S.C. § 2254 petition for writ of
15
     habeas corpus is before the court on his response to this court’s show-cause order as
16
     to why the petition is not subject to dismissal as time-barred (ECF No. 4). As discussed
17
     below, the petition is dismissed as untimely.
18
            In his response to the show-cause order, Huffman acknowledges that he was
19
     convicted in 1986. He does not allege that the petition is timely, and his response is
20
     silent with respect to equitable tolling. He does not set forth any factual allegations that
21
     might explain the long delay in filing his federal petition or any facts to demonstrate that
22
     he diligently pursued his rights and some extraordinary circumstance stood in his way.
23
     See Calderon v. United States District Court (Beeler), 128 F.3d 1283, 1288 (9th Cir.
24
     1997), overruled in part on other grounds, Calderon v. United States District Court
25
     (Kelly), 163 F.3d 530 (9th Cir. 1998); Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).
26
     Huffman has failed to meet his burden to demonstrate that he is entitled to equitable
27
     tolling of the one-year limitations period.
28
                                                      1
1
            Huffman also argues that he is actually innocent of first-degree murder with a
2
     deadly weapon (ECF No. 12, p. 10). A convincing showing of actual innocence may
3
     enable habeas petitioners to overcome a procedural bar to consideration of the merits
4
     of their constitutional claims. Schlup v. Delo, 513 U.S. 298 (1995); House v. Bell, 547
5
     U.S. 518 (2006). In McQuiggin v. Perkins, the United States Supreme Court held that
6
     “actual innocence, if proved, serves as a gateway through which a petitioner may pass
7
     whether the impediment is a procedural bar, as it was in Schlup and House, or, as in
8
     this case, expiration of the statute of limitations.” 133 S.Ct. 1924, 1928 (2013). The
9
     Court emphasized that “tenable actual-innocence gateway pleas are rare: ‘[A] petitioner
10
     does not meet the threshold requirement unless he persuades the district court that, in
11
     light of the new evidence, no juror, acting reasonably, would have voted to find him
12
     guilty beyond a reasonable doubt.’” Id.; quoting Schlup, 513 U.S., at 329; see House,
13
     547 U.S. at 538 (emphasizing that the Schlup standard is “demanding” and seldom
14
     met). In assessing a Schlup gateway claim, “the timing of the [petition]” is a factor
15
     bearing on the “reliability of th[e] evidence” purporting to show actual innocence.
16
     Schlup, 513 U.S. at 332; McQuiggin, 133 S.Ct. at 1936 (“[f]ocusing on the merits of a
17
     petitioner’s actual-innocence claim and taking account of delay in that context, rather
18
     than treating timeliness as a threshold inquiry, is tuned to the rationale underlying the
19
     miscarriage of justice exception–i.e., ensuring that federal constitutional errors do not
20
     result in the incarceration of innocent persons” (internal quotations and citations
21
     omitted).
22
            Here, Huffman offers no basis whatsoever for his bare assertion of actual
23
     innocence. He apparently seeks to argue his innocence based on the so-called
24
     Kazalyn instruction on premeditation and deliberation that was given at his trial. In
25
     Byford v. State, 994 P.2d 700, 713 (Nev. 2000), the Supreme Court of Nevada
26
     concluded that the “Kazalyn instruction” “blur[red] the distinction between first- and
27
     second-degree murder” by not sufficiently distinguishing between the distinct elements
28
                                                  2
1
     of deliberation and premeditation. However, with respect to an innocence claim, “actual
2
     innocence means factual innocence, not mere legal insufficiency.” Bousley v. United
3
     States, 523 U.S. 614, 623 (1998). Huffman’s complaint about the jury instruction
4
     asserts a legal insufficiency, but does not establish that he is actually innocent of
5
     murder.
6
            In any event, federal courts have held that the use of the improper Kazalyn
7
     instruction does not implicate federal constitutional rights with respect to convictions that
8
     were final before Byford was decided in 2000. See, Moore v. Helling, 763 F.3d 1011,
9
     1021 (9th Cir. 2014); see also Bunkley v. Florida, 538 U.S. 835 (2003),
10
            Huffman’s claim of actual innocence fails. His federal petition is untimely, and he
11
     has failed to demonstrate any basis for equitable tolling or to excuse the statute of
12
     limitations. Accordingly, this petition is dismissed with prejudice as untimely.
13
            IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the
14
     petition (ECF No. 1).
15
            IT IS FURTHER ORDERED that the petition is DISMISSED with prejudice as
16
     untimely.
17
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
18
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
19
     close this case.
20
            DATED: November 5, 2018.
21
                                                       HOWARD D. MCKIBBEN
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                  3
